Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicant’s Response, filed 9 June 2022, is acknowledged.  Claims 1, 2, 16, 19, and 20 are amended therein, claims 3, 5, 12, and 21 are cancelled, and new claim 22 is added.  Claims 6 and 16 - 20 remain withdrawn as being directed to a non-elected invention.  Accordingly, 1, 2, 4, 8 – 11, 13 – 15, and 22 remain available for active consideration. 
REJECTIONS WITHDRAWN 
The obviousness rejection set forth in the Action of 9 December 2021 is hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.
REJECTIONS MAINTAINED   
Rejections Pursuant to 35 U.S.C. § 112  
The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The rejection of independent claim 1, as well as dependent claims 2, 4, 8 – 11, 13 – 15, and 22, are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is hereby maintained and, with respect to clam, 22, made again.
Claims 1-5, 8-15 and 21 are indefinite in that claims 1 and 21 recite limitations directed to cannabidiol compositions wherein the “composition is tasteless.” and the “tablet is tasteless”.  The term “tasteless” is a subjective term and the instant specification does not provide a standard for measuring the scope of the term, and the term may have different meanings.  The term "tasteless" is not defined by the claim or the specification, the specification does not provide a standard for measuring or ascertaining the requisite degree, with the result that one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claimed invention.  In this regard, the Examiner notes that Applicant’s specification, at ¶¶[0019] and [0041], makes general reference to the compositions of the invention being “tasteless,” but does not provide a definition of such term.  
The specification, at ¶[0046], goes on to disclose that, in defining a “cannabinoid isolate,” the term “refers to cannabinoids that have been isolated or extracted from a Cannabis plant by extraction methods known in the art (e.g., using CO2). Once isolated, the cannabinoid can be refined so that the final crystalized powder is 99% pure of the cannabinoid of interest. For example, a CBD isolate can be a concentrated form of the active cannabidiol in a crystalized powder form. Cannabinoid isolates can have a purity of up to 99% (e.g., 99% or more CBD and no THC or 99% or more THC and no CBD), and can be odorless and tasteless.”  Thus, it would be reasonable for one of ordinary skill in the art to conclude that the feature of the compositions of the invention that is characterized as “tasteless” is not necessarily a feature of the compositions, but is a function of the purification level of the cannabinoid extracts that are included in the compositions.  
Further in this regard, the Examiner notes that Applicant’s specification discloses that the compositions of the invention may further comprise “a taste enhancing agent” (see ¶¶[0014], [0021], [0053]), as well as “flavors” (¶[0053]).  More specifically, the specification, at ¶[0059], discloses that the taste enhancing agents “include, but are not limited to, sucralose, tagatose, aspartame, acesulfame potassium, saccharin, neotame, acesulfame K, and the like, or combinations thereof.”  Further, the specification discloses that the claimed compositions can be evaluated for having taste-masking properties, as well for having a sweet taste (see ¶[0041]), and that an exemplified embodiment comprises the sweetener sucralose (see Ex. 5, Table 1, ¶[0075]).
Thus, one of ordinary skill in the art, in light of these disclosures, would be uncertain as to whether a composition comprising cannabinoid components at purities of 99%, or greater, would come within the scope of the claims, or if the compositions further comprised taste masking agents, flavors, and/or sweeteners, or what concentration of these components could be present in the composition and still come within the scope of the invention as claimed.  Appropriate correction, or clarification, is required.  
The Examiner would also further note that “taste,” or “flavor,” is a subjective term that can be strongly influenced by individual differences in taste perception.  Thus, what may taste “pleasant” to one individual may be tasteless, or unpleasant tasting, to a different individual.  Consequently, one of skill in the art would have further reason to be uncertain on how to ascertain whether a given composition would come within the scope of the invention as claimed.

REJECTIONS MAINTAINED AND MADE AGAIN   
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 2, 4, 8 – 11, 13 – 15, and 22 pursuant to 35 U.S.C. § 103, as being obvious over US 2017/0157041 A1 to Goldner, S., claiming priority to 4 December 2015 (“Goldner ‘041”), in view of US 2016/0228385 A1 to Sievers, R. and L. Rebits, claiming priority to 5 February 2015 (“Sievers ‘385”), and US 7,118,765 to Norman, G., et al., claiming priority 17 December 2001, identified on the Information Disclosure Statement (IDS) filed 2 June 2020, cite no. 2 (USPAT) (“Norman ‘765”), is hereby maintained and, in the case of claim 22, made again.
The Invention As Claimed 
	Applicant claims a fast-dissolving oral composition comprising a cannabidiol (CBD) isolate, and a pharmaceutically acceptable excipient, or mixture of excipients, wherein the composition is tasteless, and wherein the CBD isolate is in an amount from about 25 mg to about 65 mg, wherein the composition further comprises tetrahydrocannabinol (THC), wherein the cannabinoid is a hemp-derived cannabidiol, wherein the cannabinoid is a mixture comprising THC and CBD, wherein the excipient is a co-processed carbohydrate containing mannitol and sorbitol in a 2:1 ratio, wherein the composition further comprises a lubricant, such as magnesium stearate, wherein the composition comprises one or more sugar alcohols, wherein the composition dissolves in the oral cavity in about 60 seconds, and a tablet comprising an oral composition comprising an effective amount of CBD, and a pharmaceutically acceptable excipient, or mixture of excipients, wherein the tablet has a total weight of about 600 mg to about 650 mg, and wherein the tablet is tasteless.
The Teachings of the Cited Art 
Goldner ‘041 discloses an orally dissolvable cannabis tablet comprising one or more active cannabis-based chemical constituents and one or more inactive constituents/excipients, wherein the active cannabis-based chemical constituents include at least one of cannabinoids and/or terpenoids (see Abstract), wherein the cannabis-based constituents can comprise Cannabidiol (CBD), among others, as well as one or more inactive constituents (see ¶¶[0008], [0015]), and the terpenoids include myrcene, limonene, and caryophyllene, among others (id.), wherein the inactive constituents are chemical constituents that provide dissolvability and other functionalities, providing for dissolution within the oral cavity within a short period of time, such that the predominant inactive constituent by weight can include a water-soluble solid, such as starches, sugars, and cellulose solids that readily dissolve in water upon insertion of the orally dissolvable cannabis tablet into the mouth, in a relatively short period of time (see ¶[0009]), wherein the composition of the orally dissolvable cannabis tablet includes 1 - 50 mg, or preferably 2 – 30 mg, of the one or more active cannabis-based chemical constituents (see ¶[0012]), wherein the excipients include magnesium stearate as a capsule lubricant (see Table 1), wherein the tablet has a total weight of 100 – 1,000 mg (see ¶[0007]), and wherein the orally dissolvable cannabis tablet rapidly dissolves upon exposure to saliva in the mouth such that the one or more active cannabis-based chemical constituents are then absorbed through the mouth into the bloodstream for near immediate effect (see ¶[0023]).  The reference does not expressly disclose a cannabinoid tablet/composition that is tasteless, or that comprises a hemp-derived cannabidiol isolate, or a tablet/composition that specifically dissolves in the oral cavity within 60 seconds, or cannabinoid compositions comprising excipients in the form of mannitol and sorbitol in a 2:1 ratio.  The teachings of Sievers ‘385 and Norman ‘765 remedy those deficiencies.
Sievers ‘385 discloses dry powder compositions comprising a purified cannabidiol (CBD) extract, in crystalline form, that is isolated from industrial hemp and comprises less than 0.5 wgt% organic impurities, and, optionally, excipients such as polyvinylpyrrolidone (see Abstract; see also ¶¶[0008] – [0010], [0026]), wherein the extract is purified by a method comprising dissolving an oil extract of CBD in near-supercritical carbon dioxide and removing precipitated impurities (see ¶[0012]; see also EX. 5, ¶[0084]), wherein the method results in purified extracts [isolates] having little (less than 0.001 – 0.5% wgt), or no, detectable tetrahydrocannabinol (THC), or its acid form, tetrahydrocannabinolic acid (THCA) (see ¶[0028]), wherein impurities present in CBD extracts before purification are one or more long chain wax esters that are commonly encountered in the cuticle of plant leaves (see ¶[0033]), wherein the purified CBD is also included as a component of a pharmaceutically acceptable composition for administration to a patient for a therapeutic effect in treatment of a disorder, the compositions comprising from about 1 to 90% wgt purified CBD, and additives, such as pharmaceutical carriers and excipients (see ¶[0040]), wherein the compositions may be administered to a mammal (human, rat, mouse, monkey, dog, cat, horse, etc.) for any one of various therapeutic effects for which CBD and/or CBDA are known in the art (see ¶[0041]), and wherein the additives include sugars, polymers, amino acids, preservatives, and/or other excipients, and/or other active ingredients (see ¶[0042]).
	Norman ‘765 discloses a co-processed carbohydrate system, and formulations produced therefrom, which formulations are directly compressible into solid dosage forms, some of which rapidly and completely dissolve or disintegrate in the oral cavity within 60 seconds (see Abstract), wherein the formulations comprise a disintegrant (see Col. 2, ll. 53 – 56), wherein the formulations can further comprise a glidant (see Col. 2, ll. 58 - 60), wherein the co-processed carbohydrate system comprises a co-processed carbohydrate comprising mannitol and sorbitol (see Col. 6, ll. 35 – 40), wherein the range of mannitol present in the solution is from about 60% to about 99.5% (see Col. 2, ll. 66 – 67), wherein a tablet is formed from the formulation (see Col. 3, ll. 17 – 18), wherein sorbitol is present in a range of from about 0.5 to about 40% (see Col. 3, ll. 22 – 25), wherein the formulation comprises at least one active ingredient (see Col. 3, ll. 35 – 36), wherein solid dosage forms formed from the formulation are prepared by direct compression, and the solid dosage forms rapidly dissolve or disperse in the oral cavity of a patient, thus releasing any active ingredient contained within the formulation (see Col. 5, ll. 48 – 52), wherein the solid dosage forms rapidly and completely dissolve and/or disintegrate in the oral cavity, within about 60 seconds (see Col. 5, ll. 56 – 58), wherein the formulations can be formed into high quality tablets on standard tableting machines (including high speed tableting machines such as those made by Killian or Karsh, capable of producing at least 75,000 tablets per hour) using standard punches and dies (see Col. 6, ll. 61 – 66), wherein the ratio of mannitol to sorbitol ranges from about 99.5:.5 to about 60:40 (see Col. 7, ll. 57 – 58), wherein the formulations further comprise one  or more lubricants, including, but not limited to sodium stearyl fumarate, glyceryl behenate, and magnesium stearate (see Col. 11, ll. 24 – 26), wherein, exemplified embodiments, 500-mg tablets comprising the formulations were pressed into tablets using standard compression hardware (see Col. 22, ll. 11 – 15).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare an orally dissolvable cannabis tablet comprising one or more active cannabis-based chemical constituents and one or more inactive constituents, wherein the active cannabis-based chemical constituents include cannabinoids and/or terpenoids, wherein the cannabis-based constituents comprise Cannabidiol (CBD), as well as one or more inactive constituents, wherein the inactive constituents are the predominant constituents by weight, and include a water-soluble solid, such as starches and sugars that dissolve in water upon insertion of the cannabis tablet into the mouth, in a relatively short period of time, wherein the composition of the tablet includes 1 - 150 mg of the active cannabis-based chemical constituents, wherein the excipients include magnesium stearate as a capsule lubricant, wherein the tablet has a total weight of 100 – 1,000 mg, as taught by Goldner ‘041, wherein the CBD constituent comprises a purified cannabidiol (CBD) extract that is isolated from industrial hemp and comprises less than 0.5 wgt% organic impurities, wherein the extract is purified by a method comprising dissolving an oil extract of CBD in near-supercritical carbon dioxide and removing precipitated impurities, such that the purified extracts [isolates] have little (less than 0.001 – 0.5% wgt), or no detectable tetrahydrocannabinol (THC), or its acid form, tetrahydrocannabinolic acid (THCA), as disclosed by Sievers ‘385, wherein the tablet dosage forms comprise inactive constituents in the form of a co-processed carbohydrate system comprising mannitol and sorbitol, and wherein the ratio of mannitol to sorbitol ranges from about 99.5:.5 to about 60:40, and wherein the dosage forms rapidly and completely dissolve or disintegrate in the oral cavity within 60 seconds, as taught by Norman ‘765.  One of skill in the art would be motivated to use the purified hemp extract of Sievers ‘385 and the  mannitol/sorbitol carbohydrate system of Norman ‘765 in the cannabidiol tablets of Goldner ‘041, with a reasonable expectation of success in so doing, by the express teachings of Sievers ‘385 to the effect that the purified hemp CBD compositions comprise less than 0.5% wgt of organic contaminants, such as one or more long chain wax esters that are commonly encountered in the cuticle of plant leaves, and by the teachings of Norman ‘765 to the effect that formulations comprising mannitol and sorbitol produce quick-dissolving tablets with appropriate hardness and friability, that are capable of dissolving upon insertion into the oral cavity within 60 seconds.
	With respect to the limitation recited in claim 1, directed to compositions comprising CBD “isolates,” the Examiner notes that the cited references do not expressly disclose CBD components that are “isolates.”  However, given the definition of “isolates” as provided in Applicant’s specification (see ¶[0046]), the purified extracts of Sievers ‘385 comprising at least 99.5% wgt CBD crystals are reasonably understood to be “isolates,” as that term is used in the claims at issue.
With respect to the limitation recited in claims 1 and 15, directed to the composition and tablets of the invention being “tasteless,” the Examiner notes that the cited references do not expressly characterize the disclosed tablets as being tasteless.  Given the explicit teachings of Sievers ‘385 to the effect that CO2 purification processes result in CBD extracts with as little as 0.001% wgt impurities, compositions according to the teachings of Goldner ‘041, comprising the purified extracts of Sievers ‘385, would necessarily be “tasteless,” as evidenced by ¶[00046] of the specification to the effect that the known extraction process using CO2 results in odorless and tasteless cannabinoid isolates.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	With respect to those claims reciting quantitative limitations relating to the composition of constituents, or the dissolving times of tablets comprising the formulations, the Examiner notes that the cited references do not expressly disclose quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of component loadings and dissolution times that significantly overlaps with the claimed ranges and, as such, would render the claimed invention obvious.  Specifically, with respect to claim 14, the Examiner notes that Goldner ‘041 discloses tablet with a weight of from 100 to 1,000 mg, thus encompassing the claimed range, rendering it obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 4, 8 – 11, 13 – 15, and 22 would have been obvious within the meaning of 35 USC § 103.
Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments submitted 9 June 2022 but does not find them persuasive.  Applicant first addresses the rejection pursuant to 35 U.S.C. § 112(b) for the recitation of a limitation directed to the compositions of the invention being “tasteless.”  Applicant argues that “one of skill in the art would recognize that taste is a sense that distinguishes the sweet, sour, bitter, salty, or umami quality of a dissolved substance in the mouth and is mediated by taste buds on the tongue. Thus, a tasteless composition would not be perceived as sweet, sour, bitter, salty, or umami.”  The Examiner would first note, as pointed out in the above rejection, that “taste,” or “flavor,” is a subjective term that can be strongly influenced by individual differences in taste perception.  Thus, what may taste “pleasant” to one individual may be tasteless, or unpleasant tasting, to a different individual.  Indeed, as addressed by Applicant, quoted above, the perception of taste or flavor is “mediated by taste buds on the tongue.”  It is the Examiner’s position that one of ordinary skill in the art would also recognize that physiological perception involving the taste buds is subject to considerable variation among individuals.  Again, the Examiner asserts that, given the explicit teachings of Sievers ‘385 to the effect that CO2 purification processes result in CBD extracts with as little as 0.001% wgt, or no detectable, impurities, compositions according to the teachings of Goldner ‘041, comprising the purified extracts of Sievers ‘385, would necessarily be “tasteless,” consistent with the disclosure of ¶[00046] of the specification to the effect that the known extraction process using CO2 results in odorless and tasteless cannabinoid isolates.  Applicant has previously argued, in attempting to distinguish over the teachings of the primary reference, Goldner ‘041, that solvent extraction processes are not preferred because such processes result in co-extraction of chlorophyll, which is green in color and bitter to taste.  In contrast, CO2 purification processes, as disclosed by Sievers ‘385, and used by Applicant, result in cannabinoid extracts with “no detectable impurities.”  It is clear that it is a content of impurities that leads to flavors or tastes in CBD isolates.  Consequently, in contrast to Applicant’s argument that “tasteless . . . is not necessarily an inherent property,” if a CBD isolate has no detectable impurities (see Sievers ‘385, ¶[0035]), then what is the source of the “taste?”  Thus, without impurities, isolates prepared according to the teachings of Sievers ‘385 would necessarily be tasteless.
	The Examiner further notes that Applicant argues, with respect to the presence of taste masking agents or flavors, that “the subject matter as currently claimed does not recite a taste-enhancing agent and therefore one of ordinary skill in the art would know the scope of the claimed subject matter to not include the presences of taste masking agents, flavors and/or sweeteners.”  However, the Examiner further notes that claim 1 recites the open-ended transitional term, “comprising,” which term allows for the presence of additional components in the composition of the invention.
	Consequently, based on the above discussion, Applicant’s arguments are unpersuasive, and the rejection pursuant to 35 U.S.C. § 112(b) is maintained.
	With respect to the obviousness rejection, the Examiner notes that Applicant’s arguments are almost exclusively based on the “tasteless” limitations recited in claims 1 and 15.  Specifically, Applicant argues that “the Office has not identified any teaching or suggestion in the cited art that would lead a person or ordinary skill in the art to arrive at a tasteless cannabinoid composition of the present claims.”  The Examiner respectfully disagrees.  As addressed at length in the rejection of record, and in the above discussion concerning the § 112(b) rejection arising from the “tasteless” limitation, it is the Examiner’s position that a composition according to Goldner ’41, comprising CBD isolates purified according to the processes of Sievers ‘385, which processes are essentially the same as those disclosed by Applicant, would necessarily be tasteless due to the absence of detectable impurities that would give rise to a taste.  Consequently, Applicant’s arguments are unpersuasive, and claims 1, 2, 4, 8 – 11, 13 – 15, and 22 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.

CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619